DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action. In response to Examiner’s Non-Final Action of 06/01/2022, Applicant, on 08/31/2022, filed amended Claims, with a subsequent revision on 09/27/2022. Claims 1, 4-14 and 16-21 are amended; and Claims 2, 3, 15 and 22 are canceled.
Claims 1, 4-14 and 16-21 are pending in this application and have been rejected below.


Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	Claim Interpretation under 35 U.S.C. 112(f) acknowledged by Applicant.

5.	The prior 35 USC §103 rejection withdrawn, and new 35 USC §103 rejection added in light of Applicant’s amendments and arguments. 



Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

7.	Claims 1, 4-10 and 13-22 rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US Patent Publication 20160054720 A1 - hereinafter Lo) in view of Enver et al. (US Patent Publication 20170102694 A1 - hereinafter Enver) in further view of Baier et al. (US Patent Publication 20090089231 A1 - hereinafter Baier).

8.	As per Claim 1, Lo teaches: 
A system for providing access to locally stored process image data to other devices in an industrial production environment, the system comprising: a plurality of controller devices, wherein each respective controller device [LO reads on: Abstract, "A method of operating an intelligent programmable logic controller over a plurality of scan cycles includes creating, by the intelligent programmable logic controller, a process image area in a volatile computer-readable storage medium operably coupled to the intelligent programmable logic controller. The intelligent programmable logic controller then updates the process image area during each scan cycle with contents comprising data associated with a production unit. The contents of the process image area are stored by the intelligent programmable logic controller during each scan cycle on a non-volatile computer-readable storage medium operably coupled to the intelligent programmable logic controller. The intelligent programmable logic controller annotates the contents of the process image area with automation system context information to generate contextualized data."; Fig. 1, system 100, Control Layer 110, control devices 110E, 110F; para 1, "The present invention relates generally to an intelligent programmable logic controller configured to provide on-device data analysis and storage, along with methods, systems, and apparatuses related thereto. The disclosed technology may be applied to, for example, various automated production environments where programmable controllers are used."] comprises: 
a volatile computer-readable storage medium comprising a process image area; a non-volatile computer-readable storage medium [LO reads on: Abstract, as above; para 12, "According to another aspect of the present invention, an Intelligent PLC includes a processor configured to execute according to a scan cycle, a volatile computer-readable storage medium comprising a process image area, a non-volatile computer-readable storage medium, and controller components executed by the processor according to the scan cycle. The controller components may include, for example, a data transfer component configured to update the process image area during each scan cycle with contents associated with a production unit, a control application component configured to execute application logic on the contents of the process image area; and a historian component configured to store the contents of the process image area during each scan cycle on the non-volatile computer-readable storage medium. The historian component may be further configured to adjust one or more data generation parameters (e.g., sampling rate) of the production unit based on the calculated data. The historian data may also be configured to compress the contents of the process image area during each scan cycle prior to storing the contents on the non-volatile computer-readable storage medium."]; ... 
... an input/output component configured to update the process image area during each scan cycle or upon the occurrence of one or more events with process image data items associated with the production unit [LO reads on: Fig. 1, para 12, as above; para 20, "These methods may also actively analyze incoming data and configure data acquisition according to the current needs, for example, by adjusting the sample rate or by storing data only if certain events have been detected."; para 23, "Each Intelligent PLC 110E and 110F includes three basic portions: a processor, a non-transitory, non-volatile memory system, and a data connector providing input/output functionality."; para 25, "FIG. 2 provides an illustration of the system components 200 included in an Intelligent PLC, according to some embodiments of the present invention. Process Image Component 225 is a memory area in a controller's CPU volatile system memory which is updated in each processing/scan cycle based on data associated with the production devices (e.g., the inputs and outputs of connected I/Os). In each processing step, the Control Application 230 reads the process image, executes deployed application logic, and writes results back into the process image. Any data captured or generated by the system components 200 may be provided to external components via a Data Connector Component 210. In some embodiments, the Data Connector Component 210 delivers data via a push methodology (i.e., actively sending to external component). In other embodiments, a pull methodology may be used where data is queried by external component). Additionally, push and pull methodologies may be combined in some embodiments such that the Intelligent PLC is configured to handle both forms of data transfer."];
a historian component configured to locally store the process image data items of the process image area as time series data in the non-volatile computer-readable storage medium [LO reads on: para 12, ".. a historian component configured to store the contents of the process image area during each scan cycle on the non-volatile computer-readable storage medium."; para 20, "Briefly, the Intelligent PLC offers several technical features which may be present in various combinations, according to different embodiments of the present invention. The Intelligent PLC provides efficient data storage on control layer devices. More specifically, selected of the control layer may be extended by an efficient storage mechanism for time series data (i.e., a “historian” function) which allows short-/mid-term archiving of high resolution time-stamped data."]; and 
a process image backbone providing the plurality of controller devices with uniform access to the process image data items of each controller device [LO reads on: Fig. 1, system 100, Control Layer 110, intelligent PLCs 110E, 110F, Unified Plant Knowledge Warehouse 115B; Fig. 2, system components 200; para 21, "FIG. 1 provides a system view of an Intelligent PLCs integrated into an automation system 100, according to some embodiments of the present invention. This example conceptually partitions the industrial environment into a Production Layer 105, a Control Layer 110, and an IT Layer 115. In conventional systems, most data handling functions are performed at the IT Layer 115. Using the Intelligent PLCs 110E and 110F, the system 100 illustrated in FIG. 1 pushes many of these data handling functions down to the Control Layer 110. For example, in some embodiments, historian capabilities such as efficient data compression for time-series data and intelligent filtering of data may be implemented directly on the Intelligent PLCs 110E and 110F. This allows the Control Layer 115 to utilize high-fidelity data with less storage/communication effort such that few, if any, events go undetected. In some embodiments, the Intelligent PLCs 110E and 110F also provide rich contextualization functionality."; para 24, "In some embodiments, the system 100 introduces a distributed data sharing system in the Control Layer 110 and integrates with external Big Data infrastructures. Thus, applications can access all required data independent from storage location."; para 26, "Continuing with reference to FIG. 2, the process image of each cycle is read and permanently stored on a non-volatile physical storage medium by the Historian Component 220. .. It thereby can provide applications with access to past process images. .. As part of the Historian Component 220, intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os. .. The results generated by the Data Analytics Component 205 may be stored in the Historian Component 220, written back to the Process Image Component 225 and/or provided to external components via the Data Connector Component 210. Thus, the Intelligent PLC may be viewed as a device for providing distributed analytics to the other devices in the automation system."], ... 
... semantically describing the process image data [LO reads on: para 8, "According to one embodiment of the present invention, a method of operating an Intelligent PLC over a plurality of scan cycles includes creating a process image area in a volatile computer-readable storage medium. The Intelligent PLC then updates the process image area during each scan cycle with contents comprising data associated with a production unit. The contents of the process image area are stored by the Intelligent PLC during each scan cycle on a non-volatile computer-readable storage medium. The Intelligent PLC annotates the contents of the process image area with automation system context information to generate contextualized data." - The Intelligent PLC annotates the contents of the process image area with automation system context information to generate contextualized data is semantically describing the process image data; para 20, "The Intelligent PLC may also enable rich and semantic contextualization, and perform control layer semantic analytics. Additionally, in some embodiments, the Intelligent PLC also provides distributed analytics across automation systems."] ... 
... a messaging component [LO reads on: para 13, "For example, in one embodiments, the controller includes a contextualization component configured to generate contextualized data by annotating the contents of the process image area with automation system context information, and a data connector component configured to transmit the contextualized data to one or more external components." - a data connector component configured to transmit the contextualized data is a messaging component; para 25, as above] for ...
Lo does not explicitly teach, but Enver teaches: 
Although Lo teaches process image backbone and process image data items (as above), Enver more explicitly teaches: 
... wherein the process image backbone comprises a plurality of process image backbone instances, each process image backbone instance located on one of the plurality of controller devices, and wherein the process image backbone instance located on each controller device [ENVER reads on: Fig. 1, process control environment 5; Fig. 2A, system 100; Fig. 4C, Block Instance 258; para 5, "As an example, the DeltaV™ control system, sold by Emerson Process Management, includes multiple applications stored within and executed by different devices located at diverse places within a process plant. A configuration application, which resides in one or more workstations or computing devices, enables users to create or change process control modules and download these process control modules via a data highway to dedicated distributed controllers. Typically, these control modules are made up of communicatively interconnected function blocks, which are objects in an object oriented programming protocol that perform functions within the control scheme based on inputs thereto and that provide outputs to other function blocks within the control scheme."; para 11, "Techniques, systems, apparatuses, components, and methods for distributed industrial process performance monitoring and/or analytics are disclosed herein. Said techniques, systems, apparatuses, components, and methods may apply to industrial process control systems, environments, and/or plants, which are interchangeably referred to herein as “automation,” “industrial control,” “process control,” or “process” systems, environments, and/or plants. Typically, such systems and plants provide control, in a distributed manner, of one or more processes that operate to manufacture, refine, transform, generate, or produce physical materials or products. Generally, said techniques, systems, apparatuses, components, and methods include embedding data monitoring and/or data analytics engines (also referred to interchangeably herein as a “distributed data engine,” “data engine,” or “DDE”) in a distributed manner within devices that are operating in concert to control an industrial process. For example, a distributed data engine may be manufactured into a device that operates with other devices to control a process executing in a process plant or process control system (e.g., process control devices such as field devices, controllers, I/O cards, etc.), and/or a distributed data engine may be locally coupled with or directly coupled to such a device. Additional data engines may be embedded in or manufactured into other devices that are included in the process plant, such as in communication nodes, workstations or other operator interfaces, servers, and the like. In some configurations, data engines are connected to various communication links within the process plant or otherwise are connected to the process plant so as to have a view of or window into the real-time data transmitted during the execution or control of the process within the plant."; para 13, "In an aspect, a distributed industrial process monitoring and analytics system includes a plurality of distributed data engines (DDEs) embedded within a process plant that is operating to control a process. Each of the DDEs is coupled to a respective one or more data sources within the process plant that are respectively generating data as a result of the process being controlled. Additionally, each of the DDEs stores the data being generated by the respective one or more data sources to which each DDE is coupled. The system also includes a data analytics network that supports the streaming of analytics data amongst the plurality of DDEs, and that supports the transmission of queries for data stored at the plurality of DDEs."; para 105, "Generally, the DAS 100 supports localized performance monitoring and/or analytics while simultaneously supporting large-scale (e.g., system-wide and/or across multiple devices or nodes of the process plant 5) performance monitoring, data mining, and data analytics for process plant environments. To this end, the system 100 includes a plurality of distributed data engines (DDEs), examples of which are indicated in FIG. 2A by the reference numbers 102a-102e and in FIG. 2B by the reference numbers 102f-102h. As used herein, the reference number “102x” refers to any one or more of the DDEs 102a-102h. At least some of the distributed data engines illustrated in FIG. 2A correspond to distributed data engines illustrated in FIG. 1. "; para 135, "FIG. 3 includes a simplified block diagram of an example distributed industrial process performance data monitoring and/or data analytics engine 150, instances of which may be included in the process control data analytics communications network 112 of FIG. 2A (e.g., the distributed data engines 102x)."; para 148, "As previously mentioned, the data analytics system or DAS 100 may include one or more user interface applications via which data-related human-machine interactions are conducted. The presence of example instances of these user applications is depicted in FIG. 2A by references 120a-120d. The present section of this disclosure and FIGS. 4A-4Q describe in more detail the user interface application for industrial performance monitoring/analytics, which may be provided by or operate in conjunction with the process plant or system 5 of FIG. 1, the industrial performance monitoring/analytics system 100 of FIG. 2A, and/or the monitoring and analytics engine 150 of FIG. 3, for example."; para 156, "In an embodiment, the DDE User Interface Application is web-based and is accessed through a web browser, so that different instances of the Application can be used by various platforms (e.g., Apple Macintosh, Linux, Windows, etc.) and by various users at various computing devices, sometimes simultaneously. However, the DDE User Interface Application is not limited to a web-based implementation, and may utilize any other suitable implementation that is platform-independent and that can be extended to multiple users and/or instances simultaneously."] includes one or more objects [ENVER reads on: para 5, as above; para 184, "As previously discussed, each data block that may be utilized in a data diagram is based on a block definition of a type of data block. That is, a particular instance of a block of a given type has a set of properties in accordance with the block definition of the given type, but the particular instance may differ from other instances of blocks of the same given type, e.g., in a manner similar to object classes and instances of object classes."] ... 
... a control program configured to provide operating instructions to a production unit [ENVER reads on: para 3, "Distributed process control systems, like those used in chemical, petroleum, industrial or other process plants to manufacture, refine, transform, generate, or produce physical materials or products typically include one or more process controllers communicatively coupled to one or more field devices via analog, digital or combined analog/digital buses, or via a wireless communication link or network."]; ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo to incorporate the teachings of Enver in the same field of endeavor of industrial automation to include a control program configured to provide operating instructions to a production unit .. wherein the process image backbone comprises a plurality of process image backbone instances, each process image backbone instance located on one of the plurality of controller devices, and wherein the process image backbone instance located on each controller device includes one or more objects. The motivation for doing this would have been to improve industrial automation of Lo by efficiently providing control. See Enver, Abstract, "A system for monitoring and analyzing data in a distributed process control system is provided.".
Although Lo teaches a data registry at paragraph 35 for example ("The Intelligent PLC may be configured with historian functionality to store all sensors and control data locally for several days and month"), Enver does not explicitly teach but Baier more explicitly teaches: 
... a data registry comprising ... items stored on the controller device, the data registry providing a list of process image data items available in the controller device [BAIER reads on: Fig. 1, system 100, PLC 140; Fig. 2, system 200, NETWORK 214, CONTROL COMPONENTS 230; Fig. 3, PLC CONTROLLER; para 24, "FIG. 1 illustrates a process trend component 110 that is associated with a plant embedded historian network of an industrial programmer system 100 (e.g., a network of controller devices), to facilitate discovery of history data. Such process trend component 110 can interact with embedded historians 121, 122, 123 (1 thru n, n being an integer) that are distributed on the back plane of an industrial network. Data can be collected via such embedded historians in accordance with an organizational model of a hierarchical system that is distributed across various elements of an enterprise, for example. In contrast to conventional PC historians, embedded historians (e.g., micro historians) of the subject innovation are special purpose historians that reside in a backplane and supply direct interface (e.g., without a transition layer) to controllers and/or associated industrial units. Such embedded historians employ industrial specifications (e.g., regarding shock vibration, sealing, contamination proofing, and the like), and supply substantially higher data exchange speed as compared to conventional PC historians."; para 30, "FIG. 4 illustrates an exemplary methodology 400 of quality control in an adaptive industrial system according to an aspect of the subject innovation. .. For example, tags in an embedded historian can be automatically created, and be set up as a default collection for a plant scan, such that when a plant comes on-line, the embedded historians announce their presence to such plant, and are discovered thereby. Moreover, the configuration of the embedded historians can include, editing process variables, automation device names, creating tag references, data models, hierarchy, simulation of industrial processes, and the like. Based on such configuration, embedded historians can subsequently collect data related to the industrial process at 430." - the configuration of the embedded historians can include, editing process variables, automation device names, creating tag references is the data registry providing a list of process image data items available in the controller device; para 33, "Moreover, the publish and subscribe component 630 can provide subscription functionality to the embedded historian component 600, wherein data collection efficiency of the system can be enhanced. For example, the publish and subscribe component 630 of the system 605 allows data to be published or generated when a change in the data has been detected. .. Furthermore, a trail of metadata can further be employed to identify embedded historians and relevant historian data for collection. Additionally, a polling/publication arrangement can also be employed wherein the embedded historians (e.g., micro--historians) identify themselves to the locator component for a configuration thereof, upon occurrence of a predetermined event, and/or periodically.";  para 39, "Typically, the PLC 730 can utilize data directly from a data source (e.g., data source 760) that can be a sensor, encoder, measurement sensor, switch, valve and the like. The data source 760 can provide data to a register in a PLC, and such data can be stored in the PLC if desired. Additionally, data can be updated (e.g., based on a clock cycle) and/or output to other devices for further processing."; para 41, "Typically, the system 800 can be viewed as a Distributed Historian that spans machines, plants, and enterprises. At level 830, the historian collects data at the rack level and is coupled to Common Plant Data Structure described above. Such can include collecting process & discrete data, alarms & events in a single archive if desired. Other aspects can include auto-discovery of data and context from controllers in local chassis including store/forward data capabilities from local buffers."], and ... 
... communicating data from the data registry over the process image backbone [BAIER reads on: Fig. 2, as above;  Fig. 8, system 800; para 32, " FIG. 6 illustrates a process trend component 635 that is associated with a quality analysis system 625, which interact with the embedded historian network/embedded historians 600 in accordance with an aspect of the subject innovation. The industrial setting 605 can employ a hierarchical data model with various level; e.g., enterprise level, site level (factory represented within a data packet), area level (an area within the factory associated with the data); line level (a line associated with particular data), a work-cell level (that indicates a work-cell associated with the data) and the like. For example by employing a nested, hierarchical data model, embedded historian components 600 can readily become aware of data associated therewith"; para 40, "FIG. 8 illustrates an exemplary multi-tiered and distributed historian system 800, which can convert data into decision making process via a process trend component (not shown), in accordance with an aspect of the subject innovation. The exemplary system 800 illustrates three tiered historian level, wherein the highest data collection tier is illustrated and can be referred to as the enterprise tier 810. This tier aggregates data collected from lower level tiers such as from a plant tier 820 and a micro or embedded tier 830. As illustrated, the tiers 810 and 820 can include archival or permanent storage capabilities. In the system 800, data can be collected from two plants at the tier 820, and from a plurality of historian components at tier 830."; para 41, as above - controllers in local chassis including store/forward data capabilities from local buffers is a messaging component for communicating data from the data registry over the process image backbone].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver to incorporate the teachings of Baier in the same field of endeavor of industrial automation to include a data registry comprising ... items stored on the controller device, the data registry providing a list of process image data items available in the controller device, and ... communicating data from the data registry over the process image backbone. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver by efficiently providing control. See Baier, Abstract, "Systems and methods that provide for adaptive processes in an industrial setting. Historian data, in conjunction with current collected data, can be converted into decision making information that is subsequently employed for modifying a process in real time. A process trend component, which is associated with a controller, can access historian data (e.g., trends collected via historians) to determine/predict an outcome of a current industrial process. Such enables a tight control and short reaction time to correcting process parameters.".

9.	Claims 2 and 3 canceled.

10.	As per Claim 4, Lo in view of Enver in view of Baier teaches: 
The system of claim 1, wherein the data registry [as above, Claim 1] comprises 
Lo further teaches: 
a data file periodically transmitted to each of the other controller devices [LO reads on: para 8, as above, Claim 3; para 12, as above, Claim 1 - a data transfer component configured to update the process image area during each scan cycle with contents associated with a production unit is a data file periodically transmitted; para 13, "In some embodiments, the aforementioned Intelligent PLC may include additional components. For example, in one embodiments, the controller includes a contextualization component configured to generate contextualized data by annotating the contents of the process image area with automation system context information, and a data connector component configured to transmit the contextualized data to one or more external components." - a data connector component configured to transmit the contextualized data to one or more external components is a data file .. transmitted to each of the other controllers; para 26, "As part of the Historian Component 220, intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os. For example, for fast changing sensor signals, a high sampling rate may be selected while for slowly changing sensor signals a lower sampling rate is sufficient." - sampling rate is periodically].

11.	As per Claim 5, Lo in view of Enver in view of Baier teaches: 
The system of claim 1, wherein the data registry [as above, Claim 1] comprises 
Lo does not explicitly teach, but Enver further teaches: 
a data file dynamically generated in response to a tag browsing request [ENVER reads on: Fig. 4J, architecture 300, Selected Tag Data Loaded 320; para 11, "Generally, said techniques, systems, apparatuses, components, and methods include embedding data monitoring and/or data analytics engines (also referred to interchangeably herein as a “distributed data engine,” “data engine,” or “DDE”) in a distributed manner within devices that are operating in concert to control an industrial process. .. In some configurations, data engines are connected to various communication links within the process plant or otherwise are connected to the process plant so as to have a view of or window into the real-time data transmitted during the execution or control of the process within the plant."; para 13, "In an aspect, a distributed industrial process monitoring and analytics system includes a plurality of distributed data engines (DDEs) embedded within a process plant that is operating to control a process. Each of the DDEs is coupled to a respective one or more data sources within the process plant that are respectively generating data as a result of the process being controlled. Additionally, each of the DDEs stores the data being generated by the respective one or more data sources to which each DDE is coupled. The system also includes a data analytics network that supports the streaming of analytics data amongst the plurality of DDEs, and that supports the transmission of queries for data stored at the plurality of DDEs."; para 23, " Indeed, data generated by or concerning the operation of the process plant may be stored in a plurality of data stores, such as relational or non-relational databases. These data stores may utilize various data structures and query mechanisms, such that different query syntax is needed to access the data in different data stores. A standardized query is described herein to facilitate data access to data stores using various formats. The standardized query utilizing a standardized data query format contains information needed to access data in a data store, but the standardized query may not be directly executable to obtain such data. Instead, data source-specific queries are generated based upon the standardized query. This may include extracting query parameters from the standardized query and generating one or more data source-specific queries utilizing data source-specific query formats associated with particular data sources. The data source-specific queries may be executed to access and select data from their respective data sources, which may then be formatted to generate data frames presenting the data indicated in the standardized query in any desired format. This may include aligning sampling rates, data properties, or other data characteristics for the data obtained by the data source-specific queries. In some embodiments, data from multiple data sources utilizing different data source-specific query formats may be combined into an aggregated data frame for further use in process control or analysis." - extracting query parameters from the standardized query and generating one or more data source-specific queries utilizing data source-specific query formats associated with particular data sources .. data from multiple data sources utilizing different data source-specific query formats may be combined into an aggregated data frame is a data file dynamically generated in response to a tag browsing request; para 33, "The type or characteristic of the data indicated by the data parameter may be a type of measurement or a measurement from a type of measurement device. The type or characteristic of the data may further indicate a specific measurement device, which may be a field device disposed within a process plant. The data parameter may further indicate a tag of the data to be obtained, an alias for the data to be provided to the data requesting entity, and/or a data format type for the data to be provided to the data requesting entity."; para 145, "In some embodiments, dynamic measurement and control data may be automatically generated, collected, observed, retrieved, received, stored, cached, processed, analyzed, and/or streamed by the distributed data engines 102x as big data."; para 189, "The Data Sources category may include block definitions that relate to searching for or obtaining selected data from one or more data sources, e.g., “QueryDataSource” or “Query.” Query blocks may operate on off-line data sources and/or on-line data sources. Generally, the Query block definition allows a data module to query for, obtain, or request specific types or identities of data (e.g., as indicated by columns, tags, or other suitable identifiers) .."; para 203, "Now turning to the evaluation of off-line data blocks and data modules, an off-line data module may be repeatedly evaluated as it is being developed, and need not be entirely completed to be evaluated. As such, the evaluation of an off-line data module may be performed asynchronously, so that a user is able to evaluate portions of the draft data module, modify the draft data module based on the evaluation, re-evaluate, modify again, re-evaluate again, etc. For example, a user may create an initial data block for the data module, evaluate the single data block, then connect a second data block to the first data block, evaluate only the second data block (or evaluate both the first and the second data block as a whole), add four more data blocks, evaluate only the newly added data blocks (or evaluate all six data blocks as a whole), etc."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver in view of Baier to incorporate the further teachings of Enver in the same field of endeavor of industrial automation to include a data file dynamically generated in response to a tag browsing request. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver in view of Baier by efficiently providing control. 

12.	As per Claim 6, Lo in view of Enver in view of Baier teaches: 
The system of claim 1, wherein the process image backbone instance is configured to provide the data registry [as above, Claim 1] 
Lo further teaches: 
... using a multicast message or a broadcast message [LO reads on: para 13, "For example, in one embodiments, the controller includes a contextualization component configured to generate contextualized data by annotating the contents of the process image area with automation system context information, and a data connector component configured to transmit the contextualized data to one or more external components." - a data connector component configured to transmit the contextualized data to one or more external components is a multicast message or a broadcast message].
Lo does not explicitly teach, but Enver further teaches: 
to each of the other controller devices [ENVER reads on: para 13, as above, Claim 5; para 20, "In another aspect, a system for performing real-time analytics in a process control environment includes a plurality of process control devices operating in a process plant and a controller that is communicatively coupled to the plurality of process devices via a control network."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver in view of Baier to incorporate the further teachings of Enver in the same field of endeavor of industrial automation to include (provide the data registry) to each of the other controller devices. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver in view of Baier by efficiently providing control. 

13.	As per Claim 7, Lo in view of Enver in view of Baier teaches: 
The system of claim 6, wherein the multicast message or the broadcast message [as above, Claim 6] is 
Lo further teaches: 
transmitted upon startup of the controller device [LO reads on: para 32, "The PLC also informs the up and down-stream automation cells about the starting and completing of the current task."].

14.	As per Claim 8, Lo in view of Enver in view of Baier teaches: 
The system of claim 6, wherein the multicast message or the broadcast message [as above, Claim 6] is 
Lo further teaches: 
transmitted upon cyclic updates of the controller device [LO reads on: para 12, "According to another aspect of the present invention, an Intelligent PLC includes a processor configured to execute according to a scan cycle, a volatile computer-readable storage medium comprising a process image area, a non-volatile computer-readable storage medium, and controller components executed by the processor according to the scan cycle. The controller components may include, for example, a data transfer component configured to update the process image area during each scan cycle with contents associated with a production unit, a control application component configured to execute application logic on the contents of the process image area; and a historian component configured to store the contents of the process image area during each scan cycle on the non-volatile computer-readable storage medium." - The controller components may include, for example, a data transfer component configured to update the process image area during each scan cycle with contents associated with a production unit is transmitted upon cyclic updates of the controller].

15.	As per Claim 9, Lo in view of Enver in view of Baier teaches: 
The system of claim 6, wherein the multicast message or the broadcast message [as above, Claim 6] is 
Although Lo teaches transmitted upon modification of the data registry by the controller device at figure 1 and paragraphs 8,9, Enver does not teach but Baier more explicitly teaches: 
transmitted upon modification of the data registry by the controller device [BAIER reads on: para 31, "FIG. 5 illustrates a related methodology 500 of operation prediction in accordance with an aspect of the subject innovation. Data can be initially stored via embedded historians, wherein such storage can continue until a predetermined threshold is reached at 510. Upon reaching such predetermined threshold and at 520, an automatic download can download stored data in such embedded historians to a central plant historian."; para 39, "The data source 760 can provide data to a register in a PLC, and such data can be stored in the PLC if desired. Additionally, data can be updated (e.g., based on a clock cycle) and/or output to other devices for further processing." - data source 760 can provide data to a register in a PLC, .. data can be updated .. and/or output to other devices is transmitted upon modification of the data registry by the controller device; para 41, "The plant level 820 aggregates data from Micro or rack-embedded Historians and/or other data sources (e.g., Live Data source). Such can include plant-level querying, analytics, reporting while efficiently storing, retrieving, and managing large amounts of data. This level can also auto-discover data and data model context from Micro Historians located at level 830."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver in view of Baier to incorporate the further teachings of Baier in the same field of endeavor of industrial automation to include transmitted upon modification of the data registry by the controller device. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver in view of Baier by efficiently providing control. 

16.	As per Claim 10, Lo in view of Enver in view of Baier teaches: 
The system of claim 1, wherein the messaging component [as above, Claim 1] is configured to 
Lo does not explicitly teach, but Enver further teaches: 
implement a publish-subscribe messaging pattern for transmitting process image data items between the plurality of controllers [ENVER reads on: para 12, "Data is streamed between various embedded data engines, e.g., by using one or more data communication channels and networks that typically exist outside of the traditional communication systems found in distributed control systems (DCSs), programmable logic systems (PLSs), and process control safety and health monitoring systems (SHMs). To avoid confusion with such traditionally known process control communication networks and links, the communication channels and network utilized to stream communications between data engines are interchangeably referred to herein as “data analytics communication channels,” “data analytics channels,” “data analytics communication networks,” or “data analytics networks.” The streamed data may include real-time data that is viewed or observed by the data engine. For example, when a distributed data engine is connected to (and thus is viewing the data that is traversing over) a traditional process control system communication link, the data engine may stream a copy of data that is traversing the traditional communication link to one or more other data engines via the data analytics network. In another example, when a distributed data engine is manufactured or embedded into a process control device, the analytics data that is streamed by the data engine using the data analytics network may include copies of data that is received, generated, or otherwise processed by the device. Additionally, or alternatively, the streamed data may include data corresponding to one or more analytics that were performed locally at the device, such as analytics results, prescriptive actions, and the like. This architecture allows analytics services to be locally bound and provided close to or even at a data source while at the same time providing larger scale analytics, thereby providing timely results and optimizations while minimizing bandwidth usage and processing cycles across the system, as is explained in more detail below."; para 141, "The distributed data engine 150 shown in FIG. 3 further includes one or more network interfaces 175 that are configured to allow the data engine 150 to transmit and receive payload big data over the data analytics network 112, as well as to communicate with other data engines and nodes of the data analytics network 112 (e.g., signaling and other types of communications). For example, the data engine 150 may subscribe to one type of data that is published by another node by using the network interface 175, and the type of data that is generated by the publishing node and to which the data engine 150 is subscribed may be received via the network interface 175."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver in view of Baier to incorporate the further teachings of Enver in the same field of endeavor of industrial automation to include implement a publish-subscribe messaging pattern for transmitting process image data items between the plurality of controllers. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver in view of Baier by efficiently providing control. 

17.	As per Claim 13, Lo in view of Enver in view of Baier teaches: 
The system of claim 1, wherein the control program of the controller device [as above, Claim 1] is further configured to 
Lo further teaches: 
(i) use the process image backbone [LO, as above, Claim 1] to 
Lo does not explicitly teach, but Enver further teaches: 
retrieve one or more process image data items from a second controller and (ii) use the retrieved one or more process image data items [ENVER reads on: para 141, as above, Claim 10] to generate the operating instructions for the production unit [ENVER reads on: para 20, "In another aspect, a system for performing real-time analytics in a process control environment includes a plurality of process control devices operating in a process plant and a controller that is communicatively coupled to the plurality of process devices via a control network."; para 23, " In some embodiments, data from multiple data sources utilizing different data source-specific query formats may be combined into an aggregated data frame for further use in process control or analysis."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver in view of Baier to incorporate the further teachings of Enver in the same field of endeavor of industrial automation to include retrieve one or more process image data items from a second controller and (ii) use the retrieved one or more process image data items. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver in view of Baier by efficiently providing control. 

18.	As per Claim 14, Lo teaches: 
A method for providing access to local process image data to other devices in an industrial production environment [LO reads on: Abstract, Fig. 1, para 1, as above, Claim 1], the method comprising: 
executing, by a first controller device, ... over a plurality of scan cycles [LO reads on: Abstract, as above]; 
updating, by the first controller device, a process image area during each of the plurality of scan cycles with data associated with the production unit [LO reads on: para 12, as above, Claim 1]; and 
storing, by the first controller device, the process image data items into a local non-volatile computer readable medium on the first controller device [LO reads on: paras 12, 20, 23, 25, as above, Claim 1]; 
using, by the first controller device, .. to provide one or more second controller devices with access to the stored process image data items [LO reads on: Figs. 1, 2, paras 24, 26, as above, Claim 1], ...
The remainder of the claim rejected under the same rationale as Claim 1 above.

19.	Claim 15 canceled.

20.	As per Claim 16, Lo in view of Enver in view of Baier teaches: 
The method of claim 14, wherein the data registry [as above, Claim 14] comprises 
Lo further teaches: 
a data file generated upon startup of the first controller device [LO reads on: para 25, "In each processing step, the Control Application 230 reads the process image, executes deployed application logic, and writes results back into the process image." - writes results back into the process image is a data file generated; para 32, "The PLC also informs the up and down-stream automation cells about the starting and completing of the current task."].

21.	As per Claim 17, Lo in view of Enver in view of Baier teaches: 
The method of claim 14, wherein the data registry [as above, Claim 14] comprises 
The remainder of the Claim rejected under the same rationale as Claim 5 above.

22.	As per Claim 18, Lo in view of Enver in view of Baier teaches: 
The method of claim 14, further comprising: using the process image backbone instance [as above, Claim 14] to 
The remainder of the Claim rejected under the same rationale as Claim 6 above.

23.	As per Claim 19, Lo in view of Enver in view of Baier teaches: 
The method of claim 18, wherein the multicast message or the broadcast message [as above, Claim 18] is 
The remainder of the Claim rejected under the same rationale as Claim 7 above.

24.	As per Claim 20, Lo in view of Enver in view of Baier teaches: 
The method of claim 14, wherein the process image backbone instance provides access to the stored process image data items [as above, Claim 14]
Lo does not explicitly teach, but Enver further teaches: 
using a publish-subscribe messaging pattern to transmit the process image data items to the one or more second controller devices [ENVER reads on: para 141, as above, Claim 10].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver in view of Baier to incorporate the further teachings of Enver in the same field of endeavor of industrial automation to include using a publish-subscribe messaging pattern to transmit the process image data items to the one or more second controller devices. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver in view of Baier by efficiently providing control. 

25.	As per Claim 21, Lo in view of Enver in view of Baier teaches: 
The method of claim 14 [as above, Claim 14], further comprising: 
The remainder of the Claim rejected under the same rationale as Claim 13 above.

26.	Claim 22 canceled.

27.	Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Enver in view of Baier in further view of Maturana et al. (US Patent Publication 20150277404 A1 - hereinafter Maturana).

28.	As per Claim 11, Lo in view of Enver in view of Baier teaches: 
The system of claim 10, wherein the messaging component [as above, Claim 10] comprises 
Lo does not explicitly teach, but Enver further teaches: 
... publishing process image data items for receipt by subscribing controller devices [ENVER, below],  ... 
... associated with a particular process image data item [ENVER reads on: para 12, para 141, as above, Claim 10].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver in view of Baier to incorporate the further teachings of Enver in the same field of endeavor of industrial automation to include publishing process image data items for receipt by subscribing controller devices .. associated with a particular process image data item. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver in view of Baier by efficiently providing control. 
Lo in view of Enver in view of Baier does not explicitly teach, but Maturana teaches: 
... one or more queues [MATURANA, below] for ... 
... wherein each queue [MATURANA reads on: Fig. 9, PRIORITY QUEUES 904; Fig. 10, COLLECTION SERVICES COMPONENT 1002, compressed data file 1012, MSG QUEUING 1014, QUEUE PROCESSING COMPONENT 1004; para 78, "Collection services component 1002 of cloud agent 940 implements collection services that collect device data, either from data concentrator's associated data storage (e.g., via an SQL query) or directly from the devices themselves via a common industrial protocol (CIP) link or other suitable communication protocol. For example, to obtain data from data concentrator 928, collection services component 1002 may periodically run a data extraction query (e.g., an SQL query) to extract data from data storage 936 associated with data concentrator 928. Collection services component 1002 can then compress the data and store the data in a compressed data file 1012. Queue processing services executed by queue processing component 1004 can then read the compressed data file 1012 and reference a message queuing database 1014, which maintains and manages customer-specific data collection configuration information, as well as information relating to the customer's subscription to the cloud platform and associated cloud services. Based on configuration information in the message queuing database 1014, queue processing component 1004 packages the compressed data file 1012 into a data packet and pushes the data packet to the cloud platform."] is  ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver in view of Baier to incorporate the teachings of Maturana in the same field of endeavor of industrial automation to include one or more queues .. wherein each queue (is associated with a particular process image data item). The motivation for doing this would have been to improve industrial automation of Lo in view of Enver in view of Baier by efficiently providing control. See Maturana, paragraph 31, "Industrial controllers and their associated I/O devices are central to the operation of modem automation systems.".

29.	As per Claim 12, Lo in view of Enver in view of Baier teaches: 
The system of claim 10, wherein the messaging component [as above, Claim 10] comprises 
Lo does not explicitly teach, but Enver teaches: 
... publishing process image data items for receipt by subscribing controller devices [ENVER, below], ... 
... associated with a particular type of process image data item [ENVER reads on: para 12, para 141, as above, Claim 10]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver in view of Baier to incorporate the further teachings of Enver in the same field of endeavor of industrial automation to include publishing process image data items for receipt by subscribing controller devices .. associated with a particular type of process image data item. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver in view of Baier by efficiently providing control. 
Lo in view of Enver in view of Baier does not explicitly teach, but Maturana teaches: 
... one or more queues [MATURANA, below] for ... 
... wherein each queue [MATURANA reads on: Figs. 9, 10, para 78, as above, Claim 11] is ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver in view of Baier to incorporate the teachings of Maturana in the same field of endeavor of industrial automation to include one or more queues .. wherein each queue (is associated with a particular process image data item). The motivation for doing this would have been to improve industrial automation of Lo in view of Enver in view of Baier by efficiently providing control. 
---


Response to Arguments

30.	Applicant's arguments filed 08/31/2022 have been fully considered, but they are found not persuasive and/or moot in view of the new rejections necessitated by the amendments. 

31.	Applicant argues (at pp. 2-3) that "Lo does not teach or suggest a PIB [process image backbone] in the claimed sense and in particular fails to show the data registry and the messaging component, as claimed".
Examiner respectfully disagrees. Under Broadest Reasonable Interpretation for the 35 U.S.C. 103 obviousness rejection, the process image backbone is a communication network that connects the local equipment controllers and the higher level analysis and control systems, which is clearly taught by Lo at Figure 1 and paragraph 21 ("the system 100 illustrated in FIG. 1 pushes many of these data handling functions down to the Control Layer 110"). Furthermore, under BRI, Lo teaches the data registry at paragraph 8 ("The automation system context information may include, for example, one or more of an indication of a device that generated the data, a structural description of an automation system comprising the Intelligent PLC, a system working mode indicator, and information about a product that was produced when the contents of the process image area were generated"), paragraph 20 ("The Intelligent PLC may also enable rich and semantic contextualization, and perform control layer semantic analytics"), paragraph 21 ("historian capabilities such as efficient data compression for time-series data and intelligent filtering of data may be implemented directly on the Intelligent PLCs 110E and 110F") and paragraph 35 ("The Intelligent PLC may be configured with historian functionality to store all sensors and control data locally for several days and month"); and Lo teaches the messaging component at, for example, paragraph 13 ("data connector component configured to transmit the contextualized data to one or more external components").
Examiner also notes that the new reference Baier (introduced as a result of the amendments) is now used to teach 'data registry' more explicitly.



Conclusion

32.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

33.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

34.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nixon et al. (US Patent Publication 20140277604 A1) describes a distributed big data device in a process plant, including an embedded big data appliance configured to locally stream and store, as big data, data that is generated, received, or observed by the device, and to perform one or more learning analyses on at least a portion of the stored data.
Bruck et al. (US Patent Publication 20160224001 A1) describes a system and method for configuring and/or operating an automation system with a plurality of controllers.
Christensen et al. (US Patent Publication 20160216706 A1) describes a system and method for determining device-specific information such as commissioning data, location information, images, and other data descriptive of a process device installed in a plant.
Oku (US Patent Publication 20150278721 A1) describes a system and method for an information collecting system that collects job-site data generated at a factory for example.
Trytten et al. (US Patent Number 8078357 B1) describes a system and method for an application-independent and component-isolated system and system of systems framework that provides a way to have software and hardware cooperate in an identity-independent fashion that adapts to changing software and/or hardware components.
Wang et al., "An Object Oriented Reconfigurable Software", in book: Modern Industrial Automation Software Design , IEEE, 2006, pp.93-149 describes a technique for condition monitoring in industrial settings.

35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623